Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 1 is pending in the application. Claim 1 is rejected.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on June 3rd, 2021 and August 16th, 2021.

Priority
	This application is a continuation of Application Serial No. 16/884,261, which is a continuation of Application Serial No. 16/319,304, which is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/EP2017/068345, filed July 20th, 2017, which claims priority under 35 U.S.C. 119(a-d) to EP 16180827.4, filed July 22nd, 2016.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file of the ‘304 application. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,268,247 by Zeller in view of International Application Publication No. WO 99/47525 A1 by Stoller et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Zeller et al. teach (claim 1, columns 17-19) a method of making compounds of the following general formula:

    PNG
    media_image1.png
    269
    246
    media_image1.png
    Greyscale
,
using compounds of the following general formula:

    PNG
    media_image2.png
    244
    256
    media_image2.png
    Greyscale
,
according to the following reaction conditions:

    PNG
    media_image3.png
    427
    683
    media_image3.png
    Greyscale

The prior art teaches the reaction with malonic acid dinitrile along with the presence of a base and a palladium catalyst.
	Regarding the definitions of the variables in the starting material and product, Zeller teaches that X is a leaving group, n can be 0, 1 or 2 in column 18 and that R1-R3 include the following options:

    PNG
    media_image4.png
    66
    573
    media_image4.png
    Greyscale

The prior art teaches the use of halogen and alkyl groups.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art does not teach the compound of claim 1.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
The use of analogous reactants in a known process is prima facie obvious. In re Durden, 226 USPQ 359 (1985). Once the general reaction has been shown to be old, the burden is on Applicants to present reasons or authority for believing that a group on the starting material would take part in or affect the basic reaction and thus alter the nature of the product or the operability of the process.  In looking at the instant claimed process as a whole, as stated in In re Ochiai, 37 USPQ 2d 1127 (1995), the claimed process would have been suggested to one skilled in the art.
	Furthermore, a person having ordinary skill in the art would have been familiar with embodiments within the generic structure of Zeller that would be useful. For instance, Zeller teaches the following in column 10:

    PNG
    media_image5.png
    141
    757
    media_image5.png
    Greyscale

Stoller et al. teach compounds of the following general formula:

    PNG
    media_image6.png
    204
    406
    media_image6.png
    Greyscale
.
As an example, the prior art teaches the following structure on page 66:

    PNG
    media_image7.png
    210
    434
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    112
    640
    media_image8.png
    Greyscale
.
Stoller et al. teach a phenyl substituted in the same substitution pattern that would result in the compound of instant claim 1 when applying the process of Zeller. Accordingly, a person having ordinary skill in the art in seeking to apply the method of Zeller to useful applications would have been motivated to prepare intermediates that would be required to generate the compound of Stoller et al., which structure would read on claim 1.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,759,742. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the patent recites a method of preparing the compound of instant claim 1.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,136,289. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the patent recites a method of preparing the compound of instant claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626